Citation Nr: 0506585	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  02-16 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel




INTRODUCTION

The veteran-appellant served on active duty from October 1952 
to October 1, 1956, and from October 25, 1956 to October 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal of a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO) that denied service connection for coronary 
artery disease.  

When this matter was last before the Board in November 2003, 
it was remanded to the RO for further development and 
readjudication.  In October 2004, the RO issued a 
supplemental statement of the case and the matter was 
returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The primary purpose of the November 2003 remand was to obtain 
a written statement clarifying the opinion that was 
previously obtained from W.H.B., M.D., the VA physician who 
had examined the veteran in October 1999 regarding the 
etiology of his coronary artery disease.  Unfortunately, Dr. 
W.H.B., was no longer available.  In lieu of obtaining the 
clarifying opinion, in June 2004 the RO properly obtained an 
opinion from another VA physician that was based upon a chart 
review of the veteran's medical records contained in the 
claims file.  The conclusions of the June 2004 chart review 
was that it could not be confirmed that the veteran had heart 
disease or multiple heart attacks dating back to the 1970's, 
nor could it be confirmed that the veteran's coronary artery 
disease was service connected.  It was further concluded that 
coronary events occurred status post service discharge.  

It is important to note in the analysis of the probative 
value of a medical opinion as to etiology that absolute 
confirmation of whether a disease is related to service is 
not required in order to find for a grant of service 
connection.  If the evidence is in equipoise as to the issue, 
that is, if there is an approximate balance of positive 
versus negative evidence, then service connection can be 
granted.  Essentially, the foregoing conclusions reached in 
the June 2004 chart review do not effectively discount the 
possibility that it is at least as likely as not that the 
veteran's coronary artery disease is related to the veteran's 
period of service.  

Consequently, the Board finds that the opinion obtained is 
not adequate for adjudication purposes, and further review 
and discussion of the medical record is warranted for 
purposes of adequately determining the etiology of the 
veteran's coronary artery disease.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

Accordingly, this case is REMANDED for the following:

1.  The veteran should be specifically 
asked to provide the names, addresses, 
dates of treatment and appropriate 
releases of any medical care providers 
who have treated him for coronary artery 
disease since October 2002.  Records from 
each health care provider the veteran 
identifies should be obtained.

2.  After any additional evidence has 
been obtained and associated with the 
file, VBA AMC must make arrangements with 
the appropriate VA medical facility for 
the veteran's claims file to be reviewed 
again by D.R., M.D., the same 
cardiologist who had conducted a review 
of the claims file in June 2004.  If Dr. 
D.R. is no longer available, VBA AMC 
should make arrangements for a review of 
the claims file by another VA 
cardiologist to show the nature, extent, 
and etiology of his coronary artery 
disease. 

The claims file must be made available 
to and pertinent documents therein 
reviewed by the examiner in connection 
with the chart review report.  The 
examiner must annotate the report that 
the claims file was in fact made 
available for review and reviewed in 
conjunction with the preparation of 
the report or addendum to the report.  
If the VA physician deems it necessary 
to conduct an examination of the 
veteran for the purpose of providing 
the requested opinions, such an 
examination should be scheduled as 
soon as practicable.  Any further 
indicated special tests and studies 
should be conducted.

The examiner must address the 
following medical questions:
Is it likely, unlikely, or at least as 
likely as not (examiner to choose one) 
that any coronary artery disease found 
on examination is related to service 
on any basis, including incurrence, or 
by presumption?  In numerical terms, 
"at least as likely as not" means a 
"50 percent probability or greater."  
With respect to the question of whether 
coronary artery disease can be related to 
service on a presumptive basis, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran manifested coronary 
artery disease to a compensable degree 
within the first post-service year?  

If the examiner is unable to make such a 
determination based upon the existing 
evidence, he or she should so state.  A 
complete rationale for any opinions 
expressed should be provided.

3.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed, and pursue any development 
required by the record at hand, including 
further medical opinions.  In particular, 
the VBA AMC should review the requested 
medical report(s) and required medical 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the VBA AMC should 
implement corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for coronary artery 
disease.  If the benefit requested on 
appeal is not granted to the veteran's 
satisfaction, the VBA AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable period 
of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim of entitlement to 
service connection, and may result in a denial.  38 C.F.R. 
§ 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the VBA 
AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


